                           Case 5:17-cv-07305-EJD Document 161 Filed 10/28/19 Page 1 of 6



               1       Todd K. Boyer, Bar No. 203132
                       todd.boyer@bakermckenzie.com
               2       BAKER & McKENZIE LLP
                       600 Hansen Way
               3       Palo Alto, CA 94304
                       Telephone: +1 650 856 2400
               4       Facsimile: +1 650 856 9299
               5       Caroline A. Pham, State Bar No. 305080
                       caroline.pham@bakermckenzie.com
               6       BAKER & McKENZIE LLP
                       Two Embarcadero Center, 11th Floor
               7       San Francisco, CA 94111
                       Telephone: +1 415 576 3078
               8       Facsimile: +1 415 576 3099
               9       Attorney for Defendant
                       APPLE INC.
             10

             11                                    UNITED STATES DISTRICT COURT

             12                                   NORTHERN DISTRICT OF CALIFORNIA

             13        RAJA KANNAN,                                  Case No. 5:17-cv-07305-EJD (VKD)
             14                      Plaintiff,                      DEFENDANT APPLE INC.’S
                                                                     OPPOSITION TO PLAINTIFF’S
             15               v.                                     ADMINISTRATIVE MOTION RE
                                                                     SUBMITTING DISCOVERY
             16        APPLE INC.,                                   DISPUTES TO THE COURT
             17                      Defendant.                      Complaint Filed:   December 26, 2017
                                                                     FAC Filed:         May 10, 2018
             18                                                      SAC Filed:         October 19, 2018
             19

             20

             21

             22

             23

             24

             25

             26

             27

             28
                                                                                        Case No 5:17-cv-07305-EJD
Baker & McKenzie LLP
   600 Hansen Way            DEFENDANT APPLE INC.’S OPPOSITION TO PLAINTIFF’S ADMINISTRATIVE MOTION RE
 Palo Alto, CA 94304
   +1 650 856 2400                        SUBMITTING DISCOVERY DISPUTES TO THE COURT
                             Case 5:17-cv-07305-EJD Document 161 Filed 10/28/19 Page 2 of 6



               1       I.     INTRODUCTION

               2              Defendant Apple Inc. (“Apple”) respectfully requests this Court deny Plaintiff Raja Kannan’s

               3       (“Plaintiff” or “Kannan”) administrative motion on the grounds that Plaintiff improperly used the

               4       administrative motion process to circumvent the Court’s September 25 order which specifically set

               5       forth the procedures to be used for discovery disputes.

               6              As discussed below, Plaintiff’s administrative motion is moot, and any remaining issues need

               7       to be briefed in accordance with the Court’s September 25 order. Accordingly, Apple respectfully

               8       requests this Court deny Plaintiff’s administrative motion in its entirety.

               9       II.    ARGUMENT

             10               A.      The Dispute Over Apple’s AEO Designations
             11                       1.      The Parties Have Resolved Most Issues Based on Meet and Confer
                                              Efforts.
             12
                              On October 9, 2019, Plaintiff’s counsel identified nearly 1,800 pages of documents that
             13
                       Plaintiff contends is inappropriately designated as “HIGHLY CONFIDENTIAL - ATTORNEYS’
             14
                       EYES ONLY” (“AEO”) or “CONFIDENTIAL.” As further detailed below, the parties disputed as to
             15
                       whether they had met and conferred on the particular designations. However, the parties have since
             16
                       reached a compromise as to the vast majority of the documents set forth herein.
             17
                              On October 24, Apple agreed to remove the AEO designation from blank or redacted pages
             18
                       and to re-designate comparator employee resumes and an email regarding compensation              as
             19
                       “Confidential.” As to these documents, Apple agreed that the original versions of these documents
             20
                       may be treated as non-AEO or as “Confidential” without the need to re-produce them as such, so that
             21
                       Plaintiff can review them immediately.
             22
                              In addition, Apple agreed to re-produce without the AEO designation a redacted version of the
             23
                       following documents by Monday, October 28, 2019: investigation summary of Plaintiff’s internal
             24
                       complaint, compensation calibration worksheets, Stock Agreements, compensation emails, and
             25
                       compensation charts. Therefore, these documents should no longer be at issue.
             26
                                      2.      The Outstanding Issues For the Court’s Determination Relate to
             27                               Comparator Personnel Records and Compensation Guidelines.
             28               The remaining documents at dispute for the Court’s determination generally fall into two
                                                                    1                       Case No 5:17-cv-07305-EJD
Baker & McKenzie LLP
   600 Hansen Way             DEFENDANT APPLE INC.’S OPPOSITION TO PLAINTIFF’S ADMINISTRATIVE MOTION RE
 Palo Alto, CA 94304
   +1 650 856 2400                         SUBMITTING DISCOVERY DISPUTES TO THE COURT
                            Case 5:17-cv-07305-EJD Document 161 Filed 10/28/19 Page 3 of 6



               1       categories: (1) comparator personnel records and (2) compensation guidelines.

               2                             a.      Comparator Personnel Records Are Appropriately Designated
                                                     AEO Pursuant to the Court’s July 11 Order.
               3
                              As to comparator personnel records, Plaintiff seeks to remove the AEO designation from other
               4
                       Apple employees’ peer 360 reviews, annual performance reviews, personnel files, Stock Plan
               5
                       Administration emails, Notice of Stock Awards, RSU vesting schedules, and RSU award schedules.
               6
                              As this Court noted in its July 11 Order, the AEO designation is appropriate for other Apple
               7
                       employee records produced in this matter:
               8
                                      Apple’s privacy objection has substantial merit. The federal courts
               9                      recognize the interest employers and employees have in preserving the
                                      confidentiality of sensitive information in an employees’ records. See
             10                       Nakagawa v. Regents of Univ. of California, No. C06-2066 SI, 2008
                                      WL 1808902, at *2 (N.D. Cal. Apr. 22, 2008) (citing Detroit Edison Co.
             11                       v. Nat’l Labor Relations Bd., 440 U.S. 301, 319, n. 16 (1979)) . . . The
                                      Court concludes that the appropriate balance here requires permitting
             12                       Apple to produce confidential employee-specific records on an
                                      attorneys’ eyes only basis. (See Dkt. 105).
             13
                              Despite this Court’s clear ruling on the appropriateness of the AEO designation, Plaintiff
             14
                       attempts to relitigate this Court’s Order by claiming that AEO treatment is unjustified and does not
             15
                       apply to other employees’ personnel records, as opposed to compensation records only. However, this
             16
                       Court already specifically addressed Plaintiff’s argument months ago in its July 11 Order:
             17
                                      Mr. Kannan strongly objects to a production that does not permit him
             18                       personally to access these records or know their contents, and he argues
                                      that such an order would interfere with his counsel’s ability to
             19                       effectively prosecute his case. The Court is not persuaded that Mr.
                                      Kannan himself requires access to the contents of compensation and
             20                       personnel records of Apple’s other employees. (See Dkt. 105)
                                      (emphasis added).
             21
                              The Court’s Order noted that “Apple may produce confidential employee-specific records on
             22
                       an attorneys’ eyes only basis.” (Dkt. 105). Nowhere did the Court limit the AEO designation to
             23
                       compensation records, and such limitation would be inconsistent with the Court’s statement that
             24
                       Plaintiff does not require access to personnel records of other employees. Indeed, Plaintiff does not
             25
                       and cannot provide any authority supporting his narrow interpretation of the Court’s Order.
             26
                                                     a.   Compensation Guidelines Are Appropriately Designated
             27                                      AEO Pursuant to the Revised Protective Order
             28               Plaintiff seeks to remove the AEO designation from manager emails containing annual
                                                                   2                     Case No 5:17-cv-07305-EJD
Baker & McKenzie LLP
   600 Hansen Way             DEFENDANT APPLE INC.’S OPPOSITION TO PLAINTIFF’S ADMINISTRATIVE MOTION RE
 Palo Alto, CA 94304
   +1 650 856 2400                         SUBMITTING DISCOVERY DISPUTES TO THE COURT
                            Case 5:17-cv-07305-EJD Document 161 Filed 10/28/19 Page 4 of 6



               1       compensation guidelines and manager emails containing specific compensation recommendations and

               2       decisions for other Apple employees based on their performance ratings. As these emails discuss other

               3       Apple employees’ performance ratings and compensation information, Apple produced these as AEO

               4       pursuant to the Court’s July 11 Order, as discussed above.

               5              In addition, Apple’s compensation guidelines are extremely competitive business information

               6       that would be harmful if distributed, particularly to Plaintiff who was not a manager at the time these

               7       compensation guidelines were issued. In balancing the privacy interests of comparator employees and

               8       Apple’s highly confidential business information with Plaintiff’s need to discover information about

               9       how Apple treated its other employees, the appropriate balance here requires permitting Apple to

             10        produce confidential employee-specific records and highly confidential business information on an

             11        attorneys’ eyes only basis.

             12                       3.   Plaintiff’s Draft Brief and This Motion Were Premature As the Parties
                                      Had Not Met and Conferred Per the Court’s Order.
             13
                              On September 9, Plaintiff’s counsel sent an email identifying nearly 1,800 pages that he
             14
                       contends are inappropriately designated as “AEO.” Although the parties had not met and conferred
             15
                       regarding any specific documents or even categories of documents, Plaintiff’s counsel emailed the
             16
                       first draft of his brief regarding AEO designations to Apple on October 16. Apple’s counsel informed
             17
                       Plaintiff’s counsel on October 18 that the brief was premature as the parties had not met and conferred
             18
                       on specific documents and therefore Plaintiff was in violation of this Court’s October 11 Order that
             19
                       the parties discuss any issues “before submitting disputes about particular designations to the Court.”
             20
                       (Dkt. 148) (emphasis added).
             21
                              On October 18, Apple’s counsel offered to schedule a telephone conference, and provided
             22
                       Apple’s draft portion in the event Plaintiff intended to pursue the issue with the Court without having
             23
                       first met and conferred. Apple’s counsel called Plaintiff’s counsel on October 21 in an attempt to
             24
                       resolve this matter or at least narrow the issue before submitting this brief to the Court. Plaintiff’s
             25
                       counsel was unable to discuss specific documents at issue on October 21 and did not provide any
             26
                       specific dates or times to discuss the nearly 1,800 pages at issue.
             27
                              As a result, the parties discussed providing an extension to file the brief. In the alternative,
             28
                                                                          3                        Case No 5:17-cv-07305-EJD
Baker & McKenzie LLP
   600 Hansen Way             DEFENDANT APPLE INC.’S OPPOSITION TO PLAINTIFF’S ADMINISTRATIVE MOTION RE
 Palo Alto, CA 94304
   +1 650 856 2400                         SUBMITTING DISCOVERY DISPUTES TO THE COURT
                                Case 5:17-cv-07305-EJD Document 161 Filed 10/28/19 Page 5 of 6



               1       Apple’s counsel informed Plaintiff’s counsel that it would return its revisions at 4:00 p.m. per the

               2       Court’s Order if Plaintiff desired to proceed with filing the brief on October 21. However, at no time

               3       did Apple agree to deviate from the Court’s Order by permitting Plaintiff to add revisions to the final

               4       draft before submitting it to the court.

               5                 In response, Plaintiff agreed to hold off one day in filing the brief so the parties could meet and

               6       confer on October 22. In the event that Plaintiff nonetheless desired to file the brief on October 21,

               7       Apple provided its revised portion that afternoon. However, Plaintiff elected not to file that brief.

               8                 Although the parties did not meet and confer on October 22, Plaintiff’s counsel subsequently

               9       sent a revised brief that removed Apple’s revisions to the Statement of Dispute. The parties disputed

             10        as to whether Plaintiff was permitted to remove Apple’s revisions to the Statement of Dispute, and

             11        whether Plaintiff was permitted to make further revisions in response to Apple’s portion prior to

             12        submitting it to the Court.

             13                  At 5:45 pm on October 24, Apple’s counsel informed Plaintiff’s counsel that Apple would

             14        send a compromise relating to de-designating AEO documents that evening. At 10:27 pm, Apple’s

             15        counsel sent an email agreeing to de-designate the above-mentioned documents effective immediately

             16        and to re-produce redacted versions of the above-mentioned documents by Monday, October 28.

             17                  Despite this compromise, Plaintiff filed this administrative motion at 11:13 pm on October 24.

             18        Accordingly, Plaintiff’s statement that “[Apple] has said it will remove designation but has never been

             19        willing to state any specific document as to which AEO s removed. Apple has been unwilling to

             20        provide any date or deadline by which AEO re designation” is false.

             21                  B.     Apple Has Agreed To Produce Non-Privileged Documents Responsive To
                                        Plaintiff’s Request For Production Nos. 72-74.
             22
                                 The second issue Plaintiff raises with respect to the investigation into his potential violation of
             23
                       Apple policy is similarly premature. At the time Plaintiff filed his administrative motion, Apple had
             24
                       already agreed to provide non-privileged documents responsive to Plaintiff’s Request for Production
             25
                       Nos. 72-74 by Tuesday, October 29. Plaintiff filed his administrative motion even after Apple had
             26
                       agreed to produce these document, so Apple is at a loss as to the reasons as to why the motion was
             27
                       filed.
             28
                                                                             4                          Case No 5:17-cv-07305-EJD
Baker & McKenzie LLP
   600 Hansen Way                DEFENDANT APPLE INC.’S OPPOSITION TO PLAINTIFF’S ADMINISTRATIVE MOTION RE
 Palo Alto, CA 94304
   +1 650 856 2400                            SUBMITTING DISCOVERY DISPUTES TO THE COURT
                              Case 5:17-cv-07305-EJD Document 161 Filed 10/28/19 Page 6 of 6



               1               C.      Apple Has Already Produced A Witness To Testify Regarding Topics 25-26 And
                                       Another Witness Will Testify To Topic 27.
               2
                               Another issue Plaintiff raises in his administrative motion is that Apple is that Apple did
               3
                       allegedly did not designate witnesses to testify regarding the processing of Plaintiff’s electronic data
               4
                       on his computer, and regarding the investigation into whether the files found on Plaintiff’s computer
               5
                       constitute misconduct under Apple’s policies. Apple had designated Beth Kellermann to testify
               6
                       regarding Apple’s processing of electronic data and the specific action taken with regard to the
               7
                       preservation of the data on Plaintiff’s computer. Ms. Kellerman testified on October 25 regarding
               8
                       these topics.
               9
                               Apple also designated Brian Carr to testify regarding whether the information contained on
             10
                       Plaintiff’s computer would violate Apple’s policies. Mr. Carr is set to testify on October 31. Apple
             11
                       also agreed to provide Plaintiff with a summary of the potential policy violations being investigated
             12
                       by Mr. Carr, which it provided on October 28. Thus, Plaintiff’s administrative motion and/or
             13
                       discovery dispute is premature.
             14
                       III.    CONCLUSION
             15
                               Due to Plaintiff’s failure to comply with the Court’s meet and confer obligations, Apple
             16
                       requests that Plaintiff’s request for relief be denied, and that Plaintiff be required to seek approval
             17
                       from the Court before filing future briefs that may needlessly consume the Court’s valuable time.
             18

             19         Dated: October 28, 2019                              BAKER & MCKENZIE LLP

             20

             21                                                              By: /s/ Todd K. Boyer
                                                                                Todd K. Boyer
             22                                                                 Caroline Pham
                                                                                Attorney for Defendant
             23                                                                 APPLE INC.

             24

             25

             26

             27

             28
                                                                         5                          Case No 5:17-cv-07305-EJD
Baker & McKenzie LLP
   600 Hansen Way              DEFENDANT APPLE INC.’S OPPOSITION TO PLAINTIFF’S ADMINISTRATIVE MOTION RE
 Palo Alto, CA 94304
   +1 650 856 2400                          SUBMITTING DISCOVERY DISPUTES TO THE COURT
